DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed June 3, 2022.
Allowable Subject Matter
3.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of co-curable thermoset acoustic liners for reducing noise in an aircraft, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed co-curable thermoset acoustic liner comprising a sound attenuating core having a plurality of core cells extending from an inner core edge to an outer core edge; an outer face sheet secured to the outer core edge of the sound attenuating core; an inner face sheet having a plurality of face sheet apertures extending through the inner face sheet; and an inner adhesive sheet having a plurality of adhesive sheet apertures disposed between the inner face sheet and the sound attenuating core and securing the inner face sheet to the inner core edge, wherein each of the plurality of adhesive sheet apertures is aligned within a corresponding one of the plurality of face sheet apertures so that the plurality of core cells are placed in fluid communication with airflow over the inner face sheet by the plurality of face sheet apertures and the plurality of adhesive sheet apertures creating a Single Degree of Freedom (SDOF) acoustic liner wherein the inner face sheet, the outer face sheet, the inner adhesive sheet and the sound attenuating core are co-bonded into the co-curable thermoset acoustic liner. Prior art additionally fails to teach the claimed method for fabricating a co-curable thermoset acoustic liner comprising forming an inner face sheet; micro-perforating a plurality of face sheet apertures through the inner face sheet via laser; attaching an inner adhesive sheet to the inner face sheet; micro-perforating a plurality of adhesive sheet apertures through the inner adhesive sheet via laser, wherein each of the plurality of adhesive sheet apertures is aligned within a corresponding one of the plurality of face sheet apertures; co-curing an inner core edge of a sound attenuating core to the inner adhesive sheet opposite the inner face sheet, wherein the sound attenuating core has a plurality of core cells extending from the inner core edge to an outer core edge, and wherein the plurality of core cells are placed in fluid communication with airflow over the inner face sheet by the plurality of face sheet apertures and the plurality of adhesive sheet apertures; and co-curing an outer face sheet to the outer core edge of the sound attenuating core thereby creating a Single Degree of Freedom (SDOF) acoustic liner. Lastly, prior art fails to teach the claimed method for fabricating a co-curable thermoset acoustic liner comprising forming an inner face sheet; creating a plurality of face sheet apertures through the inner face sheet; attaching an inner core edge of a sound attenuating core to the inner face sheet with an inner adhesive sheet disposed between the inner face sheet and the sound attenuating core, and attaching an outer face sheet to an outer core edge of the sound attenuating core, wherein the sound attenuating core has a plurality of core cells extending from the inner core edge to the outer core edge; and creating a plurality of adhesive sheet apertures through the inner adhesive sheet, wherein each of the plurality of adhesive sheet apertures is aligned within a corresponding one of the plurality of face sheet apertures, and wherein the plurality of core cells are placed in fluid communication with airflow over the inner face sheet by the plurality of face sheet apertures and the plurality of adhesive sheet apertures. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
July 26, 2022